Citation Nr: 0946070	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
an eye disorder on direct and secondary bases and whether 
there was clear and unmistakable error (CUE) in any prior 
final decision denying service connection for an eye disorder 
on a direct basis therefor.  

2.  Entitlement to an effective date earlier than September 
17, 1990, for a grant of service connection for postoperative 
residuals of left knee surgery for a fracture, with arthritis 
of the left knee, to include the question of whether there 
was CUE in any prior final decision denying the claim.  

3.  Entitlement to an effective date earlier than September 
17, 1990, for a grant of service connection for right knee 
arthritis with chronic right knee pain, to include the 
question of whether there was CUE in any prior final decision 
denying the claim.  

4.  Entitlement to an effective date earlier than September 
17, 1990, for a grant of service connection for disc 
herniation at L3-4, to include the question of whether there 
was CUE in any prior final decision denying the claim.  

5.  Entitlement to an effective date earlier than September 
17, 1990, for a grant of service connection for post-
traumatic headaches, to include the question of whether there 
was CUE in any prior final decision denying the claim.  

6.  Entitlement to an effective date earlier than September 
17, 1990, for a grant of service connection for tinnitus, to 
include the question of whether there was CUE in any prior 
final decision denying the claim.

7.  Entitlement to an effective date earlier than September 
17, 1990, for a 100 percent evaluation for posttraumatic 
stress disorder (PTSD).  

8.  Entitlement to an effective date earlier than September 
17, 1990, for entitlement to special monthly compensation 
based on housebound status, to include the question of 
whether there was CUE in any prior final decision denying the 
claim.  

9.  Entitlement to an effective date earlier than September 
17, 1990, for entitlement to Dependents' Assistance Allowance 
under 38 U.S.C.A. Chapter 35, to include the question of 
whether there was CUE in any prior final decision denying the 
claim.

10.  Entitlement to an initial rating in excess of 60 percent 
for disc herniation at L3-4.  

11.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic headaches, to include the question of 
whether there was CUE in the original rating of his 
cephalalgia in November 1971 and in subsequent rating 
decisions.  

12.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

13.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of left knee surgery for a 
fracture, with arthritis of the left knee.  

14.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis with chronic right knee pain.  

15.  Entitlement to an increased rating for a scar near the 
right eyebrow, currently evaluated as 10 percent disabling, 
to include the question of whether there was CUE in the 
original rating of such disorder in November 1971 and in 
subsequent rating decisions.  

16.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss, to include the question of whether 
there was CUE in the original rating of such disorder in 
November 1971 and in subsequent rating decisions.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971, to include service in Vietnam.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2007, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to undertake various 
development actions of a procedural and evidentiary variety, 
including affording proper notice and one or more VA medical 
examinations, retrieving VA medical records, and 
readjudicating the issues on appeal.  Attempts to complete 
each of the requested actions were made by the AMC, although 
the Veteran failed to appear for any of the VA medical 
examinations scheduled to occur while the case remained in 
remand status.  The case has since been returned to the Board 
for further review.  

In its April 2007 remand, the Board referred to the RO a 
question raised by the Veteran regarding the payment of past-
due VA compensation and advised the RO to conduct an audit of 
the veteran's compensation account from 1971 to ensure that 
all monies due the Veteran were actually paid to him.  
Correspondence, dated in October 2007, from the Veteran to 
the Board indicates that as of that point in time no action 
had been taken regarding the aforementioned issue.  To the 
extent that such action has not to date been undertaken, that 
matter is again referred to the RO so that appropriate action 
may begin.  

The issue of the veteran's entitlement to direct and 
secondary service connection for an eye disorder, to include 
the question as to the newness and materiality of the 
evidence received by the RO to reopen a previously denied 
claim of service connection on a direct basis for an eye 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC.  As to that 
matter, only the issue of CUE in prior rating decisions 
denying service connection on a direct basis for an eye 
disorder is herein addressed.  


FINDINGS OF FACT

1.  The Veteran in written statements, dated in April 2007, 
to VA withdrew from appellate consideration his claims for 
entitlement to earlier effective dates for grants of service 
connection for left and right knee disorders, a low back 
disorder, posttraumatic headaches, and tinnitus, as well as 
entitlement to special monthly compensation based on 
housebound status, Dependents' Assistance Allowance, and a 
100 percent evaluation for PTSD, and also entitlement to 
initial or increased ratings for a low back disorder, 
posttraumatic headaches, tinnitus, left and right knee 
disorders, a scar of the right eyebrow, and bilateral hearing 
loss.

2.  The remaining issues on appeal are based on claims of CUE 
in prior rating decisions, but the Veteran has failed to 
advance a valid claim of CUE of fact or law in any prior 
rating action as to any issue in which he has alleged CUE.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issues of entitlement to earlier effective dates for 
grants of service connection for left and right knee 
disorders, a low back disorder, posttraumatic headaches, and 
tinnitus, as well as entitlement to special monthly 
compensation based on housebound status, Dependents' 
Assistance Allowance, and a 100 percent evaluation for PTSD, 
and also entitlement to initial or increased ratings for a 
low back disorder, posttraumatic headaches, tinnitus, left 
and right knee disorders, a scar of the right eyebrow, and 
bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The Board lacks jurisdiction of the veteran's claims of 
CUE in prior, final rating decisions as to effective dates 
assignable for grants of service connection, a 100 percent 
evaluation for PTSD, special monthly compensation based on 
housebound criteria, Dependents' Assistance Allowance, and 
initial or increased ratings for post-traumatic headaches, 
right eyebrow scarring, and bilateral hearing loss, due to 
his failure to raise any valid claim of CUE.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

Here, the Veteran, by means of his correspondence, dated 
April 20, 2007, to the Board indicated the following:

Sir, the record reflects that I refused to appear 
for VA medical examinations.  "Yes I did refuse 
the examinations for justification reasons."  I 
never requested an increase evaluation for my 
service connected conditions....

I also want to withdraw any appellate 
consideration for an increase on the following: 

(a)  Hearing loss
(b)  Scar of the right eyebrow
(c)  Back condition
(d)  Both knees

Sir, during my hearing of September 23, 2005, I 
requested permission if it pleased the board to 
submit this summary of facts for review so that a 
decision be rendered on the facts of law, and the 
medical evidence.  Sir, I want those issues of 
entitlement to an effective date earlier than 
September 17, 1990 be withdrawn according to 
Docket No. 0509565 for any appellate 
consideration.  

Sir, with all due respect to the Board of 
Veterans Appeals, again, all I am asking for is a 
review of this summary dated April 27, 1995, 
Docket No. 93-12318 and that a decision be 
rendered on the evidence of record date back to 
1971.  [The referenced summary was attached.]

The foregoing is reasonably viewed by the Board as removing 
from appellate consideration all claims for initial or 
increased ratings for service-connected disabilities.  In 
addition, all claims for earlier effective dates are by the 
veteran's very own words withdrawn from appellate 
consideration.  

In correspondence, dated April 30, 2007, which was directed 
to the AMC, the Veteran set forth the following:

I would in response (to the AMC's letters of 
April 2007) like to withdraw only the entitlement 
to an initial rating in excess of the percentage 
granted on the 1988 Ration Decision.  My reasons.  
I never requested an increase on my service 
connected conditions.  My only request to the 
Board was to consider the issues granted service 
connection for retro because they are consistent 
with 38 C.F.R. Ch. 1 C9-1992 Edition Section 
3.105 Revision of Decision a) error.  

Such was followed by 10 numbered paragraphs, numbers 7, 8, 
and 9 of which indicated a "NO" as to issues involving 
earlier effective dates for service connection for PTSD and 
special monthly compensation based on housebound status and 
for an increased rating for a scar of the right elbow.  The 
"NOs" therein expressed by the Veteran are reasonably 
interpreted by the Board as a desire on the part of the 
Veteran to withdraw from appellate consideration the 
effective date matters relating to grants of service 
connection for PTSD and SMC based on housebound status and 
for an increased rating for a right eyebrow scar.  

As to the matters withdrawn, there remain no allegations of 
errors of fact or law for appellate consideration as to those 
issues, and as the Board does not have jurisdiction to review 
the appeal relating thereto, they must be dismissed.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

CUE

As indicated by the veteran's withdrawal of many of the 
appellate issues, and from what can be discerned from his 
statements, it is his strongly held belief that he has been 
victimized by adjudication errors as to various disorders for 
which he has sought service connection and ratings of those 
disabilities for which service connection has been 
established.  In essence, only allegations of CUE in prior 
final rating actions remain, the specificity of which is 
lacking.  

What is likewise apparent is that the Veteran lacks a basic 
understanding of the VA's system for the adjudication of 
compensation benefits.  An underlying, fundamental concept of 
that system is that entitlement to VA compensation is 
established only through the filing of a claim for the 
specified benefit.  Also, where entitlement to service 
connection is established for a disability, a rating is 
assigned for that disability and the ratings for all service-
connected disabilities are then combined, not added, and 
payment of VA compensation is then based on the combined 
evaluation not to exceed 100 percent.  See 38 C.F.R. § 4.25 
(2009).  Moreover, once that claim is adjudicated and the 
benefit sought is not granted and notice of the denial is 
provided to the claimant, then the adjudication becomes final 
if the claimant does not initiate an appeal within the time 
limits prescribed by law.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2009).  When finality attaches to an 
adjudication, finality may only be challenged via a 
collateral attack through a specific allegation of CUE of 
fact or law and generally a claim of CUE is advanced in the 
context of a claim for an earlier effective date when 
attempting to show that service connection or a rating 
percentage should have been granted at an earlier point in 
time.  See 38 C.F.R. § 3.105(a) (2009). The simple fact that 
it is ultimately determined that service connection or a 
particular rating is warranted in a case where service 
connection or a specific rating was previously denied does 
not render the claimant entitled to service connection or a 
particular rating from the date of the earlier claim, absent 
a showing of CUE.  As well, simply to raise the question of 
CUE, without detailed allegations of error of fact or law in 
specified rating action(s) in the past does not give rise to 
a valid CUE claim and does not trigger action by the Board to 
review the entire record to ensure that all prior actions 
were in accord with then existing law and facts.  

Given the parameters of the law surrounding CUE claims, the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in prior RO decisions.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  As noted in 
Livesay, CUE claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  A claim 
based on CUE is fundamentally different from any other kind 
of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Id. at 178-9.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 
6 Vet. App. 40 (1993).  If the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, the VA's failure in the duty to assist cannot 
constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 
(Fed. Cir. 2003).

Finally, if a claimant fails to adequately plead a CUE claim, 
the proper remedy is to dismiss the challenge without 
prejudice.  See Simmons v. Principi, 17 Vet. App. 104, 114 
(2003).

The Court has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error." It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In advancing his CUE claims, the Veteran offers a broad 
allegations that the RO, beginning in November 1971, failed 
to grant service connection and appropriately rate all of the 
disabilities stemming from an in-service land mine explosion 
in which he claims to have sustained severe injuries while 
engaged in combat with the enemy in Vietnam in September 
1970.  The Board at this juncture notes that the appellant is 
a decorated combat Veteran, having received the Combat Action 
Ribbon and Purple Heart Medal.  But, as indicated above, his 
allegations are advanced solely on the basis of his belief 
that each disorder originated in service and thus should be 
service-connected from the date following service discharge, 
without regard to the legal requirements as to the filing of 
claims and the attachment of finality to those claims which 
were denied and for which no timely appeal was entered.  

In terms of specific allegations, the Veteran argues 
primarily that he was not paid VA compensation benefits to 
which he was found entitled, but this is not the type of 
error that relates to an error of fact or law within any 
prior adjudication of entitlement either as to service 
connection or assignment of a specific rating and does not 
give rise to a claim of CUE.  As to many of the disorders at 
issue, the Veteran reports historical data as to the dates 
claims were denied, as well as medical history, findings, and 
diagnoses from VA medical examinations, but without 
specification of CUE as to fact or law in any prior rating 
decision.  

In the veteran's September 2005 brief, he reports that 
service connection for a right eye disorder was denied in 
September 1970, but the record denotes that he was serving in 
the military at that time.  VA neurological examination in 
1971 he further reports led to entry of a diagnosis of post-
traumatic cephalagia due to shrapnel in the orbital area 
measuring one centimeter in diameter.  The Veteran further 
notes that a VA eye examination in October 1996 disclosed a 
right eye scar and bilateral presbyopia and that a VA cranial 
nerves examination in April 1997 revealed a history of a 
shrapnel wound of the right eye and secondary headaches.  No 
valid claim of CUE is thereby raised, as the only noted 
residuals of the shrapnel wound were the cephalagia, also 
referred to as headaches, as well as the right orbital scar, 
both of which were found to be service-connected by rating 
action in November 1971, based on a February 1971 
application.  

As for the rating assigned for the veteran's cephalagia, the 
Veteran argues that the diagnostic code (DC) utilized by the 
RO in November 1971 for the rating of his cephalagia did not 
exist.  The DC to which he refers is DC 8199-8100, and the 
VA's Schedule for Rating Disabilities provides for hyphenated 
DCs where the disability in question is not specifically 
listed.  See 38 C.F.R. § 4.27 (2009).  In this case, 
posttraumatic cephalagia was determined by the RO to most 
closely parallel the rating criteria for migraine headaches.  
That selection was within the purview of the RO's rating 
judgment and is not indicative of CUE.  

Notice is taken as well that it was determined on a VA 
examination in November 1982 that the veteran's cephalagia or 
headaches were associated with an adjustment disorder.  Based 
thereon, the RO in a rating decision of March 1983 
recharacterized the disorder to that of an adjustment 
reaction with headaches and evaluated under DC 9410 on the 
basis of psychiatric impairment.  No timely appeal of the 
March 1983 action is indicated, and although contentions as 
to CUE are not set forth as to the RO's recharacterization of 
service-connected disability, there is no indication that 
service connection for cephalagia or headaches was then or 
subsequently severed or otherwise discontinued.  

As for bilateral hearing loss, the Veteran seems to indicate 
that VA has previously evaluated his auditory impairment as 
10 percent disabling, but review of the record in its 
entirety in no way substantiates his claim that a 10 percent 
rating for hearing loss has ever been in effect.  The Veteran 
otherwise states that, in 1980, VA refused to furnish medical 
care for hearing loss until verification of service 
connection, but such in no way rises to the level to form a 
basis of valid CUE claim.  Similarly, the Veteran reports 
that he began treatment for his back disorder in 1971 and 
that he was hospitalized for back treatment in 1973 and notes 
prior denials of his claims for service connection for a back 
disorder in 1978 and 1983.  But, aside from his claim that VA 
compensation for his back disorder was not paid, no other 
contention raising a valid CUE claim is offered.  

The allegations of CUE advanced are reflective merely of a 
disagreement on the part of the Veteran as to how the facts 
of record were interpreted by the RO and such do not form the 
basis for a valid CUE claim.  There is no viable contention 
that there was any error of commission or omission as to any 
fact or, that the statutory or regulatory provisions extant 
at that time were overlooked or incorrectly applied.  In 
total, the Veteran has failed to set forth allegations that 
there was other than a tenable basis for the RO's prior 
decisions dating to November 1971.  As he maintains only that 
the facts, as they were known at the time, were 
misinterpreted or not weighed properly by the RO, the 
conflict over the interpretation or weighing of the facts 
presented is insufficient to rise to the level of CUE, as it 
is noted that the error must be of such significance as to be 
undebatable.  Damrel, Russell, supra.

In view of the veteran's failure to plead a valid CUE claim, 
this portion of the appeal must be dismissed, without 
prejudice to refiling of a CUE claim regarding prior rating 
decisions.  See, e.g., Simmons v. Principi, 17 Vet. App. 104 
(2003).


ORDER

Withdrawn issues of entitlement to earlier effective dates 
for grants of service connection for left and right knee 
disorders, a low back disorder, posttraumatic headaches, and 
tinnitus, as well as entitlement to special monthly 
compensation based on housebound status, Dependents' 
Assistance Allowance, and a 100 percent evaluation for PTSD, 
and entitlement to initial or increased ratings for a low 
back disorder, posttraumatic headaches, tinnitus, left and 
right knee disorders, a scar of the right eyebrow, and 
bilateral hearing loss are dismissed.  

Claims of CUE in prior, final rating decisions as to 
effective dates assignable for grants of service connection, 
a 100 percent evaluation for PTSD, special monthly 
compensation based on housebound criteria, Dependents' 
Assistance Allowance, and initial or increased ratings for 
post-traumatic headaches, right eyebrow scarring, and 
bilateral hearing loss, are dismissed on the basis of failing 
to raise any valid claim of CUE.


REMAND

The Court of Appeals for Veterans Claims has held that, 
although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim and that separate 
theories in support of a claim for a particular disability 
are to be adjudicated as one claim.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. 
Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005). 

What remains before the Board is the issue of the veteran's 
entitlement to service connection for an eye disorder, 
including the question of whether new and material evidence 
has been received by VA to reopen a previously denied claim 
for service connection on a direct basis for an eye disorder 
and the original claim for secondary service connection for 
an eye disorder alleged to be the result of service-connected 
right eye scarring.  

Review of the record indicates that entitlement of the 
Veteran to service connection on a direct basis for an eye 
disorder was denied by RO action in December 1980, when it 
was noted that there was no evidence of an acquired eye 
disorder in service.  No appeal was timely initiated 
following the issuance to the Veteran of notice of the denial 
and his appellate rights.  Appropriate development regarding 
the veteran's claim to reopen for direct service connection 
under Kent v. Nicholson, 20 Vet. App. 1 (2006) (VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant; VA is also obligated to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied) or consideration of the question of 
whether new and material evidence has been received to reopen 
the previously denied claim has not to date been 
accomplished.  Remand is required to facilitate this action, 
and consideration of the claim for secondary service 
connection is deferred, pending completion of the requested 
development.  

Accordingly, this case is REMANDED for the following actions:

1.  Advise the Veteran in writing that 
his claim to reopen for service 
connection on a direct basis for an eye 
disorder, and his claim for service 
connection for an eye disorder, secondary 
to service-connected right eye scarring, 
currently remain in appeal status and 
ascertain from him whether it is his 
desire for further consideration of such 
appeal by VA.

2.  Depending upon the veteran's 
response, undertake as applicable those 
efforts necessary to ensure compliance 
with the VA's duties to notify and assist 
the appellant, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159, to include 
notifying him of the information and 
evidence still needed to substantiate 
application to reopen a claim for service 
connection on a direct basis for an eye 
disorder, including that required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006), and 
his claim for secondary service 
connection for an eye disorder.

3.  Lastly, readjudicate the issues 
relating to the veteran's claim of 
entitlement to service connection for an 
eye disorder, considering, as applicable, 
the question of whether new and material 
evidence has been submitted to VA to 
reopen the previously denied claim for 
direct service connection for an eye 
disorder and whether service connection 
for a right eye disorder, secondary to 
service-connected scarring of the right 
eyebrow, is warranted.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim(s) for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim(s) in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


